DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.
Status of claims
Canceled:
none
Pending:
1-2
Withdrawn:
none
Examined:
1-2
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x


Priority
Priority is claimed to as early as 2/3/2014.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112/a and 112/b rejections are withdrawn, however new 112/b rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)

Claim objections and related objection to specification
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
using at least one fluorescent microscope
Should read "fluorescence," and the specification should be corrected as well (e.g. p. 1, line 17-18 and throughout).  A microscope is not itself "fluorescent" and instead operates in a "fluorescence" mode.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from 
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
delivering...
a pixel array...
pixels...
In ordinary usage, pixels are elements of an image, for example data elements within a data structure corresponding to a picture or image, or for example physical elements within an image capture device, e.g. pixels of a camera, etc.  In claim 1, the relationships between the pixels, the array, the reaction sites, the channels, etc. are unclear.  It is not clear which elements are physically comprised by which elements in contrast to being conceptually or informationally mapped between virtual and physical elements.  For example, it is unclear whether the recited "array" is virtual (e.g. a data structure) or physical.  If "pixels" are intended as physical elements of a fluidic device, then this would be a departure from ordinary meaning.  The requirements for clarity in this situation are discussed in MPEP 2173.05(a) and in particular §III therein ("TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION"). 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
vias
Defined at p. 9 as "fluidic ports"




Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-2
Claims 1-2 are rejected under 35 USC 103 as unpatentable over Wang (as cited on the attached "Notice of References Cited" form 892).

claim 1, the recited delivering, imaging and recording steps and array, site, channels and "vias" elements read on Wang's chambers and channels (Figs. 1-3, 5-7 and 10-12; and entire document). 
The recited "matters" read on Wang's "reagents" (p. 13, 2nd col.; and entire document).
Delivery at multiple locations and times read on Wang's "delivery of controlled volumes of sample and reagents" (p. 13, 2nd col.; and entire document).
The recited imaging reads on, as examples, Wang's "Hybridization image" and "fluorescence image" (Fig. 1 and associated text; also Figs. 2, 5-7 and 10-12 and associated text; and entire document).
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, for example combining elements from different embodiments within the reference, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In view of the above 112/b rejections, the art is applied to claim 2 as described for claim 1.  

Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.
Instant claims 1-2 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to method of making and using fluidic devices.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Wang (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.


Application
Patent
Remarks / examples
14170845
9387451
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1-5 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.
14973219
10258954
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1-4 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.
14973225
10232337
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1-3 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.
14973234
10583414
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1-8 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.
14973241
10596540
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1-3 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.
15830455

In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1 and 4 of the conflicting application (3/30/2021 version) and/or are obvious over the conflicting claims in view of the art cited above.
15830463

In a BRI, instant claims 1-2 read on embodiments within the scope of claim 1 of the conflicting application (10/6/2020 version) and/or are obvious over the conflicting claims in view of the art cited above.
15833328 

In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1 and 5 of the conflicting application (12/10/2020 version) and/or are obvious over the conflicting claims in view of the art cited above.
15833348

In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1 and 5 of the conflicting application (12/10/2020 version) and/or are obvious over the conflicting claims in view of the art cited above.
15833359
allowed 9/1/2021
In a BRI, instant claims 1-2 read on embodiments within the scope of claims 1 and 3-5 of the conflicting application (12/10/2020 version) and/or are obvious over the conflicting claims in view of the art cited above.



Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection.  The examiner's phone number is provided below.
Conclusion
No claim is allowed.  Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631